Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the wear pad set forth in claims 1-11 in the reply filed on 17 February 2022 is acknowledged.

Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 February 2022.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “short” in claim 10 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (2011/0148187). Lyons shows a wear pad having all of the features as set forth in the above claims.
	Per claims 1-4, Lyons shows a wear pad 20 with a urethane pad 26 (polyurethane being a subtype of urethane) with a first surface region that engages the ground. A reinforcing member 50 is at least partially embedded within the pad 26 (see Figure 10C), and having a second surface region that faces the first surface region. The reinforcing member 50 is bonded to the pad 26, and has a surface area that is greater than 60-80% of the surface area of the first surface area. At least one first fastener 242 (Figure 11A) associated with the reinforcing member 50 engages a second fastener 262 to secure the wear pad 20 to a grouser plate 84.
	Per claim 5, the (poly)urethane of the pad 26 may be chemically bonded to the second surface region of the reinforcing member 50.
	Per claims 6-7, the (poly)urethane of the pad 26 may be hot-castable, room temperature curable, injection moldable, or reaction injection moldable. 
	Per claim 11, a thickness of the (poly)urethane of the pad 26 between the first surface region and second surface region is substantially uniform. 

Claim(s) 1, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busley (8,011,739). Busley shows a wear pad having all of the features as set forth in the above claims. 
	Per claim 1, Busley shows a wear pad 12 with a polyurethane pad 32 with a first surface region that engages the ground. A reinforcing member 34 is at least partially embedded within the polyurethane pad 32 (see Figure 6), and having a second surface region that faces the first surface region. The reinforcing member 34 is bonded to the polyurethane pad 32, and has a surface area that is greater than 50% of the surface area of the first surface area. At least one first fastener 104 (Figure 6) associated with the reinforcing member 32 engages a second fastener 24 to secure the wear pad 12 to a grouser plate 14.
	Per claim 5, the polyurethane of the pad 32 may be chemically bonded to the second surface region of the reinforcing member 34.
	Per claims 6-7, the polyurethane of the pad 32 may be hot-castable, room temperature curable, injection moldable, or reaction injection moldable. 
	Per claim 9, the first fastener 104 is a threaded stand-off fixedly attached to the reinforcing member 34 and embedded in the polyurethane of the pad 32. 
	Per claim 10, as shown in Figure 1, at least one region of the polyurethane pad 32 extends past a “short” edge of the grouser plate 14.
	Per claim 11, the thickness of the polyurethane of the pad 32 is substantially uniform between the first and second surface regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claims 1-7 and 11 above, and further in view of Hitoshi (EP 0783009). Lyons does not specify the exact type of (poly)urethane forming the pad 26.
	Hitoshi teaches the use of polyurethane formed of polyester or polyether with MDI, TDI, or PPDI reactants. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the pad of Lyons from a specific type of polyurethane, dependent upon the desired chemical and physical properties, availability and cost.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busley as applied to claims 1, 5-7, and 9-11 above, and further in view of Hitoshi (EP 0783009). Busley does not specify the exact type of (poly)urethane forming the pad 32.
	Hitoshi teaches the use of polyurethane formed of polyester or polyether with MDI, TDI, or PPDI reactants. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the pad of Busley from a specific type of polyurethane, dependent upon the desired chemical and physical properties, availability and cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show grouser pad structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON R BELLINGER/Primary Examiner, Art Unit 3617